










15






STOCK PURCHASE AGREEMENT
This Stock Purchase Agreement (the “Agreement”) is made as of February _____,
2012 by and among US Seismic Systems, Inc., a Delaware corporation (the
“Company”), and Acorn Energy, Inc., a Delaware corporation (the “Purchaser”).
Preliminary Statement
The Purchaser currently holds 2,515,170 shares of the Company's common stock,
$0.001 par value per share (the “Common Stock”). During 2011, the Purchaser
advanced $2,250,000 to the Company (the “Advances”) to fund its working capital
needs. The Company requires additional working capital to implement its
development. The Purchaser desires to convert the Advances into a combination of
Common Stock and Series A-1 Preferred Stock, $0.001 par value (the “Preferred
Stock”), of the Company. The Purchaser desires to provide additional working
capital to the Company in exchange for shares of the Company's Preferred Stock.
The Company desires to convert the Advances to a combination of Common Stock and
Preferred Stock and to accept the Purchaser's offer to acquire shares of
Preferred Stock, all in accordance with the terms of this Agreement. The shares
of Common Stock and Preferred Stock issued to the Purchaser pursuant to this
Agreement and the shares of Common Stock which may be obtained upon conversion
of the Preferred Stock shall be referred to in this Agreement as the “Shares.”


NOW, THEREFORE, for and in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:
1.Conversion of Advances.
1.Conversion of Advances to Common Stock. Subject to the terms and conditions of
this Agreement, at the Initial Closing (as hereinafter defined), the Purchaser
shall convert $1,500,000 of the Advances to shares of Common Stock at a price of
$0.8857 per share (the “Common Conversion”) and, in exchange therefor, the
Company shall deliver 1,693,575 shares of Common Stock (the “Common Conversion
Shares”) to the Purchaser registered in the Purchaser's name.
2.Conversion of Advances to Preferred Stock. Subject to the terms and conditions
of this Agreement, at the Initial Closing, the Purchaser shall convert $750,000
of the Advances to shares of Preferred Stock at a price of $1.7864 per share
(the “Preferred Conversion”) and, in exchange therefor, the Company shall
deliver 419,838 shares of Preferred Stock (the “Preferred Conversion Shares”) to
the Purchaser registered in the Purchaser's name.




--------------------------------------------------------------------------------




2.Purchase and Sale of Preferred Stock.
1.Sale and Issuance of First Installment of Preferred Stock. Subject to the
terms and conditions of this Agreement, at the Initial Closing, the Purchaser
shall purchase and the Company shall sell and issue to Purchaser 1,399,463
shares of the Company's Preferred Stock (the “First Installment Shares”) at a
purchase price of $1.7864 per share (the “First Payment”) for an aggregate
purchase price of $2,500,000.71. The Company hereby acknowledges that it
received $250,000 from the Purchaser immediately prior to the date hereof, which
amount shall constitute a credit toward the First Payment (the “First Payment
Credit”).
2.Initial Closing; Delivery. The closing of the Common Conversion, the Preferred
Conversion and the First Installment Shares shall take place at 10:00 a.m., on
the date on the business day on which the last of the conditions set forth in
Sections 4 and 5 of this Agreement that are capable of being satisfied before
such closing are fulfilled or waived in accordance with this Agreement, at the
offices of the Purchaser, 4 W. Rockland Road, Montchanin, Delaware, or at such
other time and place as the Company and the Purchaser mutually agree upon,
orally or in writing (which time and place is designated as the “Initial
Closing”).
3.Sale and Issuance of Second Installment of Preferred Stock. Subject to the
terms and conditions of this Agreement, in the event that a Second Closing (as
hereinafter defined) is determined to be held as provided under Section 5.6
below, then at the Second Closing, the Purchaser shall purchase and the Company
shall sell and issue to the Purchaser 1,399,463 shares of the Company's
Preferred Stock (the “Second Installment Shares”) at a purchase price of $1.7864
per share (the “Second Payment”) for an aggregate purchase price of
$2,500,000.71.
4.Second Closing; Delivery. The closing of the Second Installment Shares, shall
take place at 10:00 a.m., on the date on the business day on which the last of
the conditions set forth in Sections 4 and 5 of this Agreement that are capable
of being satisfied before such closing are fulfilled or waived in accordance
with this Agreement, at the offices of the Purchaser, 4 W. Rockland Road,
Montchanin, Delaware, or at such other time and place as the Company and the
Purchaser mutually agree upon, orally or in writing (which time and place is
designated as the “Second Closing”).
5.No Interest. The Company and the Purchaser hereby acknowledge and confirm that
no interest has accrued, is accruing or is otherwise due or payable with respect
to any part or all of the Advances and/or the First Payment Credit and that
issuance of the Common Conversion Shares, the Preferred Conversion Shares and
the First Installment Shares, in the manner provided herein, shall be deemed to
have discharged in full any and obligations of the Company to the Purchaser with
respect to the Advances and/or the First Payment Credit.
6.Defined Terms Used in this Agreement. In addition to the terms defined above,
the following terms used in this Agreement shall be construed to have the
meanings set forth or referenced below.
“Affiliate” means with respect to any person or entity (a “Person”) any Person
which, directly or indirectly, controls, is controlled by, or is under common
control with such Person, including, without limitation, any partner, officer,
director, or member of such Person and any venture capital fund now or hereafter
existing which is controlled by or under common control with one or more general
partners or shares the same management company with such Person.
“Key Employee” means any of James Andersen, Gerald Baker, and Eric Goldner.
“Material Adverse Effect” means a material adverse effect on the business,
assets (including intangible assets), liabilities, financial condition,
property, results of operations, customers or orders of the Company.
“Purchaser” means the Purchaser who is a party to this Agreement.
“Rights Agreement” means the Amended and Restated Investors' Rights Agreement
among




--------------------------------------------------------------------------------




the Company, the Purchaser and certain former stockholders of the Company named
therein, dated as of February 23, 2010.
“Securities Act” means the Securities Act of 1933, as amended.
“Shares” means the shares of Common Stock and Preferred Stock of the Company
issued to the Purchaser under this Agreement.
“Stock” shall mean all of the shares of the Company's Common Stock and Preferred
Stock.
“Stockholders' Agreement” means the agreement among the Company, the Purchaser
and the stockholders of the Company named therein, dated as of February 23,
2010.
3.Representations and Warranties of the Company2.    Representations and
Warranties of the Company. The Company hereby represents and warrants to the
Purchaser that, except as set forth on the Disclosure Schedule attached to this
Agreement which exceptions shall be deemed to be part of the representations and
warranties made hereunder, the following representations are true and complete
as of the date hereof, except as otherwise indicated. The Disclosure Schedule
shall be arranged in sections corresponding to the numbered and lettered
sections and subsections contained in this Section 3, and the disclosures in any
section or subsection of the Disclosure Schedule shall qualify other sections
and subsections in this Section 3 only to the extent it is readily apparent from
a reading of the disclosure that such disclosure is applicable to such other
sections and subsections.
For purposes of these representations and warranties, the phrase “to the
Company's knowledge” shall mean the knowledge after reasonable investigation of
the Key Employees of the Company.
1.Organization, Good Standing, Corporate Power and
Qualification    2.1    Organization, Good Standing, Corporate Power and
Qualification. The Company is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware and has all requisite
corporate power and authority to carry on its business as presently conducted
and as proposed to be conducted. The Company is duly qualified to transact
business and is in good standing in each jurisdiction in which the failure to so
qualify would have a Material Adverse Effect.
2.Capitalization    2.2    Capitalization.
(a)The authorized capital of the Company consists, as of the date hereof (unless
otherwise noted), of (i) 11,000,000 shares of Common Stock, 4,814,370 shares of
which are issued and outstanding as of the date hereof after giving effect to
the First Closing, and (ii) 3,500,000 shares of Preferred Stock, 1,819,301 of
which are issued and outstanding as of the date hereof after giving effect to
the First Closing. All of the outstanding shares of Common Stock have been duly
authorized, are fully paid and nonassessable and were issued in compliance with
all applicable federal and state securities laws. The Company holds no treasury
stock.
(b)Section 3.2(b) of the Disclosure Schedule sets forth the options that the
Company intends to grant upon adoption and approval of the 2012 Stock Plan of
the Company, which plan is to be in substantially the form delivered to the
Purchaser (the “2012 Plan”).
(c)Section 3.2(c) of the Disclosure Schedule sets forth the capitalization of
the Company as of the date of the First Closing including the following: (i) the
names of the holders of the  issued and outstanding Common Stock and Preferred
Stock (after giving effect to the First Closing); (ii) the name of each holder
of options for Stock, together with the number of shares for which such options
are exercisable with respect to each holder, the applicable vesting schedule, if
any, and the applicable exercise price; (iii) stock options not yet issued but
reserved for issuance; and (iv) warrants or stock purchase rights, if any.
Except for (A) the rights provided in Section 3 of the Rights Agreement, (B) the
rights provided in Section 2.5 of the Stockholders' Agreement, and (C) the
securities and rights described in Section 3.2(b) of this Agreement




--------------------------------------------------------------------------------




and Section 3.2(c) of the Disclosure Schedule, there are no outstanding options,
warrants, rights (including conversion or preemptive rights and rights of first
refusal or similar rights) or agreements, orally or in writing, to purchase or
acquire from the Company, or sell to the Company, any shares of Stock, or
contracts, commitments, understandings, or arrangements by which the Company is
or may become bound to issue Stock or any securities convertible into or
exchangeable for shares of Stock. Except as set forth on Section 3.2(c) of the
Disclosure Schedule, no current or former stockholder of the Company's capital
stock has, or with the giving of notice or any other actions may have, any
appraisal rights or the right to obtain payment of the fair value of that
stockholder's shares of Stock. Except as provided in this Agreement or the
Stockholders' Agreement, no stockholder of the Company or other person has any
right to designate members to serve on the Company's board of directors or any
committee thereof.
(d)Except as set forth on Section 3.2(d) of the Disclosure Schedule, none of the
Company's stock purchase agreements or stock option documents contains a
provision for acceleration of vesting (or lapse of a repurchase right) upon the
occurrence of any event or combination of events. Except as set forth on Section
3.2(d) of the Disclosure Schedule, the Company has never adjusted or amended the
exercise price of any stock options previously awarded, whether through
amendment, cancellation, replacement grant, repricing, or any other means.
3.Subsidiaries and Affiliates    2.3    Subsidiaries and Affiliates. Except as
set forth on Section 3.3 of the Disclosure Schedule, the Company does not own,
directly or indirectly, any capital stock or other equity securities of any
corporation or have any direct or indirect equity ownership in any business.
4.Authorization    2.4    Authorization. All corporate action required to be
taken by the Company's Board of Directors and stockholders in order to authorize
the Company to enter into this Agreement, and to issue the Shares at the First
Closing and, other than approval of the Board of Directors required by Section
5.6 below, the Second Closing has been taken. This Agreement, when executed and
delivered by the Company, shall constitute a valid and legally binding
obligation of the Company, enforceable against the Company in accordance with
its terms except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, or other laws of general
application relating to or affecting the enforcement of creditors' rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies, or (iii) to the
extent the indemnification provisions contained in the Rights Agreement may be
limited by applicable federal or state securities laws.
5.Valid Issuance of Shares    2.5    Valid Grant of Option and Issuance of
Shares. The Shares, when issued and delivered in accordance with the terms and
for the consideration set forth in this Agreement, will be validly issued, fully
paid and nonassessable and free of restrictions on transfer other than
restrictions on transfer under this Agreement, the Stockholders' Agreement,
applicable state and federal securities laws and liens or encumbrances created
by or imposed by the Purchaser. Assuming the accuracy of the representations of
the Purchaser in Section 4 of this Agreement, the Shares will be issued in
compliance with all applicable federal and state securities laws. All
certificates representing all issued and outstanding shares of Stock contain a
restrictive legend similar to that set forth in Section 4.8(a).
6.Rights of Registration and Voting Rights    2.9    Rights of Registration and
Voting Rights. Except as provided in the Rights Agreement and as set forth in
Section 3.6 of the Disclosure Schedule, the Company is not under any obligation
to register under the Securities Act any of its currently outstanding securities
or any securities issuable upon exercise or conversion of its currently
outstanding securities. Except as contemplated in the Rights Agreement and the
Stockholders' Agreement, no stockholder of the Company has entered into any
agreements with respect to the voting of capital shares of the Company.
7.Changes    2.11    Changes. To the Company's knowledge, since January 1, 2011,
the Company has carried on and operated its business in the ordinary course of
business and has not suffered a Material Adverse Effect.
8.Corporate Documents    2.12    Corporate Documents. The Amended and Restated
Certificate of Incorporation and Bylaws of the Company are in the form provided
to the Purchaser. The copy




--------------------------------------------------------------------------------




of the minute books of the Company provided to the Purchaser contains minutes of
all material meetings of directors and stockholders and all material actions by
written consent without a meeting by the directors and stockholders since
incorporation of the Company and accurately reflects in all material respects
all material actions by the directors (and any committee of directors) and
stockholders with respect to all material transactions referred to in such
minutes.
9.Offering    2.13    Offering. Subject in part to the truth and accuracy of the
Purchaser's representations set forth in Section 4 of this Agreement, the
issuance of the Shares as contemplated by this Agreement is exempt from the
registration requirements of the Securities Act, and neither the Company nor any
authorized agent acting on its behalf will take any action hereafter that would
cause the loss of such exemption.
10.Preemptive Rights    2.14    Preemptive Rights. The Company has fully
satisfied (including with respect to rights of timely notification) or obtained
enforceable waivers in respect of any preemptive or similar rights directly or
indirectly affecting any of its securities.
11.Consents    2.15    Consents. All consents, approvals, releases, filings,
terminations and waivers by third parties necessary to complete the transactions
contemplated hereby that are material are set forth in Section 3.11 of the
Disclosure Schedule and have been obtained and delivered to the Purchaser and
such consents, approvals, releases, filings, terminations and waivers have not
expired or been withdrawn.
4.Representations and Warranties of the Purchaser3.    Representations and
Warranties of the Purchaser. The Purchaser hereby represents and warrants to the
Company that:
1.Authorization    3.1    Authorization. The Purchaser has full power and
authority to enter into this Agreement. This Agreement, when executed and
delivered by the Purchaser, will constitute a valid and legally binding
obligation of the Purchaser, enforceable in accordance with its terms, except
(a) as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, and any other laws of general application affecting
enforcement of creditors' rights generally, and as limited by laws relating to
the availability of a specific performance, injunctive relief, or other
equitable remedies, or (b) to the extent the indemnification provisions
contained in the Rights Agreement may be limited by applicable federal or state
securities laws.
2.Compliance with Other Instruments    3.2    Compliance with Other Instruments.
The execution and delivery of this Agreement by the Purchaser, and the
performance by the Purchaser of its obligations hereunder, will not conflict, or
result in any violation of, or default under, any provision of any certificate
of incorporation, bylaws or other governing instrument applicable to the
Purchaser, or any agreement or other instrument to which the Purchaser is a
party or by which the Purchaser or any of its properties are bound, or any
permit, franchise, judgment, decree, order, rule or regulation applicable to the
Purchaser or the Purchaser's business or properties.
3.Purchase Entirely for Own Account    3.3    Purchase Entirely for Own Account.
This Agreement is made with the Purchaser in reliance upon the Purchaser's
representation to the Company, which by the Purchaser's execution of this
Agreement, the Purchaser hereby confirms, that the Common Conversion Shares, the
Preferred Conversion Shares, the First Installment Shares and the Second
Installment Shares to be acquired by the Purchaser (collectively, the
“Securities”) will be acquired for investment for the Purchaser's own account,
not as a nominee or agent, and not with a view to the resale or distribution of
any part thereof, and that the Purchaser has no present intention of selling,
granting any participation in, or otherwise distributing any of the Securities.
The Purchaser has not been formed for the specific purpose of acquiring the
Securities.
4.Disclosure of Information    3.4    Disclosure of Information. The Purchaser
has had an opportunity to discuss the Company's business, management, financial
affairs and the terms and conditions of the offering of the Securities with the
Company's management. Except as set forth in this Agreement, no representations
or warranties, whether written or oral, have been made to the Purchaser by the
Company or any officer, employee, affiliate or agent of the Company. The
foregoing, however, does not




--------------------------------------------------------------------------------




limit or modify the representations and warranties of the Company in Section 3
of this Agreement or the right of the Purchaser to rely thereon.
5.Restricted Securities    3.5    Restricted Securities. The Purchaser
understands that the issuance of the Securities has not been, and will not be,
registered under the Securities Act, by reason of a specific exemption from the
registration provisions of the Securities Act which depends upon, among other
things, the bona fide nature of the investment intent and the accuracy of the
Purchaser's representations as expressed herein. The Purchaser understands that
Securities are “restricted securities” under applicable U.S. federal and state
securities laws and that, pursuant to these laws, the Purchaser must hold the
Securities (and any shares of Common Stock issuable upon conversion of any of
the foregoing) indefinitely unless they are registered with the Securities and
Exchange Commission and qualified by state authorities, or an exemption from
such registration and qualification requirements is available. The Purchaser
acknowledges that the Company has no obligation to register or qualify any of
the Securities (or any shares of Common Stock issuable upon conversion of any of
the Securities) for resale except as set forth in the Rights Agreement. The
Purchaser further acknowledges that if an exemption from registration or
qualification is available, any sale or transfer of any of the Securities may be
conditioned on various requirements including, but not limited to, the time and
manner of sale and the holding period for such Securities and on requirements
relating to the Company which are outside of the Purchaser's control, and which
the Company is under no obligation and may not be able to satisfy.
6.No Public Market    3.6    No Public Market. The Purchaser understands that no
public market now exists for either the Common Stock or the Preferred Stock and
that the Company has made no assurances that a public market will ever exist for
the Common Stock or the Preferred Stock.
7.Suitability of Investment    3.7    Suitability of Investment. The Purchaser
has such knowledge and experience in financial, business and tax matters that
the Purchaser is capable of evaluating the merits and risks relating to the
Purchaser's investment in the Securities (or any shares of Common Stock issuable
upon conversion of any of the Securities) and making an investment decision with
respect to the Company. The Purchaser acknowledges that it has had the
opportunity to review this Agreement and the transactions contemplated by this
Agreement with its own legal counsel. The Purchaser is not relying on any
statements or representations of the Company or any of its agents for legal
advice with respect to this investment or the transactions contemplated by this
Agreement other than as set forth in this Agreement.
8.Legends    3.8    Legends. The Purchaser understands that the certificates
representing the Securities and any securities issued in respect of, exchange
for or conversion of the Securities, may bear one or all of the following
legends:
(a)“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE “ACT”), AND HAVE BEEN ACQUIRED FOR INVESTMENT
AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.
NO SUCH TRANSFER MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE ACT, UNLESS SUCH TRANSFER SHALL
(I) CONSTITUTE A ROUTINE SALE UNDER RULE 144 OF THE ACT OR (II) BE OF SHARES
THAT ARE ELIGIBLE FOR RESALE UNDER RULE 144(B)(1) OF THE ACT.”
(b)Any legend set forth in, or required by, the Rights Agreement and/or the
Stockholders' Agreement.
(c)Any legend required by the securities laws of any state to the extent such
laws are applicable to the Shares represented by the certificate so legended.
9.Accredited Investor    3.9    Accredited Investor. The Purchaser is an
accredited investor as defined in Rule 501(a) of Regulation D promulgated under
the Securities Act.
10.Residence; Waiver    3.11    Residence. The Purchaser is a United States
person. The Purchaser hereby waives any requirement for prior notice of the
offer, sale and/or issuance of the Securities




--------------------------------------------------------------------------------




as may be required under the Rights Agreement.
5.Conditions to the Purchaser's Obligations at each Closing and Funding. Except
as otherwise indicated, the obligations of the Purchaser to purchase First
Installment Shares at First Closing and to purchase the Second Installment
Shares and the Second Closing and to fund First Payment and the Second Payment
in accordance with the terms of Section 2.1 and Section 2.3, respectively, are
subject to the fulfillment, on or before each of the First Closing and Second
Closing, of each of the following conditions, unless otherwise waived or
inapplicable:
1.Qualifications. All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the Shares
pursuant to this Agreement shall be obtained and effective as of the First
Closing or the Second Closing, whichever is applicable.
2.Representations and Warranties of Company. The representations and warranties
of the Company contained in Section 3 shall be true and correct in all material
respects as of each the First Closing and the Second Closing, except that any
such representation and warranties shall be true and correct in all respects
where such representation and warranty is qualified with respect to materiality
in Section 3.
3.Covenants of the Company. The Company shall have in all material respects
performed the obligations and complied with the covenants required by this
Agreement to be performed or complied with by it at or prior to each of the
First Closing and the Second Closing.
4.Compliance Certificate    4.2    Representations and Warranties of Company. At
the First Closing, the Company shall deliver to the Purchaser a certificate of
its President stating that the Company has complied with the conditions set
forth in each of Sections 5.2 and 5.3 above to the extent applicable to the
First Closing. At the Second Closing, the Company shall deliver to the Purchaser
a certificate of a senior officer stating that the Company has complied with the
conditions set forth in each of Sections 5.2 and 5.3 above to the extent
applicable to the Second Closing, except to the extent set forth in any update
to the Disclosure Schedule delivered at the Second Closing and covering the
period of time from the date of the First Closing to the Second Closing.
5.Secretary's Certificate. At the First Closing, the Secretary of the Company
shall deliver to the Purchaser a certificate certifying (i) the Amended and
Restated Certificate of Incorporation, as amended to the date of the First
Closing, and Bylaws of the Company (as then in effect), and (ii) the resolutions
of the Board of Directors of the Company approving this Agreement and the
transactions contemplated hereunder. At the Second Closing, the Secretary of the
Company shall deliver to the Purchaser a certificate certifying (i) the Amended
and Restated Certificate of Incorporation, as amended to the date of the Second
Closing, and Bylaws of the Company (as then in effect), and (ii) that the
Company has not experienced any event, occurrence or circumstances that could be
deemed to have had a Material Adverse Effect on the Company since the date of
the First Closing.
6.Second Closing. On or before the date of the Second Closing, the Company's
Board of Directors shall have determined that the Company has the need for
additional working capital and the Company shall have notified the Purchaser in
writing of such need, which notice shall be accompanied by the related
resolutions of the Board of Directors.
6.Conditions to the Company's Obligations at Closing. The obligations of the
Company to issue and sell the Shares to the Purchaser in accordance with Section
1 and Section 2 are subject to the fulfillment, on or before each of the First
Closing and the Second Closing, of each of the following conditions, unless
otherwise waived:
1.Qualifications. All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and issuance and sale
of the Stock pursuant to this Agreement shall be obtained and effective as of
the Closing.
2.Representations and Warranties of the Purchasers. The representations and
warranties of the Purchasers contained in Section 4 shall be true and correct as
of each of the First Closing and the




--------------------------------------------------------------------------------




Second Closing.
7.Covenants of the Company4.    Covenants of the Company.
1.Qualifications    4.1    Qualifications. The Company shall use its
commercially reasonable efforts to assure that all authorizations, approvals or
permits, if any, of any governmental authority or regulatory body of the United
States or of any state that are required in connection with the lawful issuance
of the Shares pursuant to this Agreement shall be obtained and effective prior
to the First Closing and the Second Closing.
2.Proceedings and Documents    4.7    Proceedings and Documents. The Company
shall have provided to the Purchaser all such counterpart original and certified
or other copies of such documents as reasonably requested. Such documents may
include good standing certificates.
3.Securities Laws Compliance4.8        Securities Laws Compliance. The Company
shall make in a timely manner any filings required by applicable federal or
state securities or Blue Sky laws, or those of any other applicable
jurisdiction.
4.Use of Proceeds    4.9    Use of Proceeds. The Company agrees that the
purchase price paid by the Purchaser to acquire the First Installment Shares and
the Second Installment Shares shall be used by it for working capital expenses
only, and shall not be used to make payments to any stockholder or affiliate of
the Company, other than salary payments.
5.Conduct of the Company's Business    4.11    Conduct of the Company's
Business.    
(a)Without the prior written consent of the Purchaser, and except as
contemplated by this Agreement, during the period from the date of this
Agreement until the date of the Second Closing, the Company shall conduct the
operations of the Company according to its ordinary course of business and
consistent with past practice, and shall use commercially reasonable efforts to
preserve intact its business organization, keep available the services of its
officers and employees, and maintain satisfactory relationships with suppliers,
contractors, distributors, customers and others having business relationships
with the Company. During such period of time, the Company agrees that, without
the prior written consent of the Purchaser, the Company will not take any action
reasonably within its control, or omit to take any action reasonably within its
control, which would cause any of the representations and warranties of the
Company in this Agreement to become untrue.
(b)Without limiting the foregoing, during such period of time, the Company shall
not alter or change its capitalization in any manner including, without
limitation, issuing any additional shares of Stock except in accordance with
this Agreement, issue or grant any options, warrants or other rights, other than
in connection with the 2012 Plan, accept any contributions to capital, engage in
any stock split or recapitalization, and amend or revise its Amended and
Restated Certificate of Incorporation or Bylaws in effect as of the date hereof
without the prior written consent of the Purchaser.
6.Notices to Purchaser    4.12    Notices to Purchaser. Prior to the date of the
Second Closing, the Company shall give prompt written notice to the Purchaser
of: (a) any notice or other communication from any third party alleging that the
consent of such third party is or may be required in connection with the
transactions contemplated by this Agreement; (b) any notice or other
communication from any governmental authority in connection with the
transactions contemplated by this Agreement; (c) any Material Adverse Effect;
and (d) any claim, action, or proceeding against the Company which could
reasonably be expected to have a Material Adverse Effect.
7.Exclusivity    4.13    Exclusivity. From the date hereof to the date of the
Second Closing, the Company shall not, nor shall it authorize or permit any
officer, director or employee of or any investment banker, broker, attorney,
accountant, or other representative retained by the Company to, solicit,
initiate or encourage (including by way of furnishing information) submission of
any proposal or offer from any person which constitutes, or may reasonably be
expected to lead to, a Financing Proposal. As used herein, a “Financing
Proposal” shall mean any proposal for a merger or other business combination
involving the Company, or any proposal or offer to acquire in any manner an
equity interest in or a material portion of the assets of the Company (other
than sales in the ordinary course of business consistent with past practice)




--------------------------------------------------------------------------------




or to extend indebtedness to the Company. A Financing Proposal shall not include
any bank or similar financing described in Section 7.9 hereof. If the Company
receives a Financing Proposal during such period of time, the Company shall
notify the Purchaser immediately and shall provide to the Purchaser a copy of
any written documentation of such Financing Proposal.
8.Confidentiality Agreements. The Company covenants and agrees that it shall use
its reasonable best efforts to cause all employees of the Company to promptly
and without delay execute the confidentiality agreements described in Section
6.1 of the Stockholders' Agreement.
9. Bank or Similar Financing. On or before the date of the Second Closing, the
Company shall make a good faith effort to obtain bank or similar financing of no
less than $1,000,000, such financing to be on commercially reasonable terms.
8.Rights Agreement and Stockholders' Agreement Modifications.
1.The Company and the Purchaser, as the sole remaining parties to the Rights
Agreement, hereby agree to deem the Shares to be “Registrable Securities”, as
such term is defined under the Rights Agreement.
2.The Purchaser, who holds sufficient shares of the Common Stock to amend the
Stockholders' Agreement on behalf of the Stockholders (as defined in the
Stockholders' Agreement), and the Company hereby agree that, effective as of the
First Closing, the term “Preferred Stock” as used therein shall mean and refer
to the Series A-1 Preferred Stock, par value $0.001 per share, of the Company
and further agree that:
(a)Notwithstanding anything to the contrary set forth in the Stockholders'
Agreement, the number of shares that may be subject to the “Management Option
Pool” (as defined under the Stockholders' Agreement) shall be not less than
1,180,000 (subject to adjustment for stock splits, stock dividends and other
similar recapitalizations), which amount may be increased at any time or from
time to time with the consent of the Purchaser.
(b)Section 4(a) of the Stockholders' Agreement shall be amended to read in its
entirety as follows:
“Each Stockholder agrees to vote all of his, her or its shares of voting
securities in the Company, whether now owned or hereafter acquired or which such
Stockholder may be empowered to vote, from time to time and at all times, in
whatever manner shall be necessary to ensure that, at each annual or special
meeting of stockholders at which an election of directors is held or pursuant to
any written consent of the stockholders, (i) at least two of the members of the
Board of Directors shall be individuals each of whom is then an officer or
senior-level management employee of the Company and (ii) a majority of the total
number of directors comprising the Board of Directors shall be designated by
Acorn Energy.”


(c)Upon adoption of the 2012 Plan by the Company's Board of Directors and any
related policies concerning vesting schedules or other matters pertaining to the
granting of options thereunder, the Company and the Purchaser shall amend the
Stockholders' Agreement to include conforming changes to reflect all matters
adopted by the Board of Directors regarding the 2012 Plan.
9.Miscellaneous6.    Miscellaneous.
1.Transfer; Successors and Assigns    6.1    Transfer
2.; Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties. The Company may not assign this Agreement or any rights
or obligations hereunder without the prior written consent of Purchaser. Nothing
in this Agreement, express or implied, is intended to confer upon any party
other than the parties hereto or their respective successors and assigns any
rights, remedies, obligations, or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.




--------------------------------------------------------------------------------




3.Governing Law    6.2    Governing Law. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Delaware, without
regard to its principles of conflicts of laws.
4.Counterparts    6.3    Counterparts. This Agreement may be executed in two,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. This Agreement may also be executed and
delivered by facsimile signature or email of scanned original signatures and in
two counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
5.Titles and Subtitles    6.4    Titles and Subtitles. The titles and subtitles
used in this Agreement are used for convenience only and are not to be
considered in construing or interpreting this Agreement.
6.Notices    6.5    Notices. All notices and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed effectively
given: (a) upon personal delivery to the party to be notified, (b) when sent by
confirmed electronic mail or facsimile if sent during normal business hours of
the recipient, and if not so confirmed, then on the next business day, (c) five
(5) days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent to the respective
parties at their address as set forth below, or to such e-mail address,
facsimile number or address as subsequently modified by written notice given in
accordance with this Section 9.5.
If notice is given to Purchaser, it shall be sent to:
Acorn Energy, Inc.
4 W. Rockland Road
P.O. Box 9
Montchanin, Delaware 19710
Attn: President & CEO
A copy shall also be sent to:


4 W. Rockland Road
P.O. Box 9
Montchanin, Delaware 19710
Attn: General Counsel


If notice is given to the Company, it shall be sent to the address set forth
below:
US Seismic Systems, Inc.
9601 Variel Avenue
Chatsworth, CA 91311
Attn: President


A copy shall also be sent to:


Reed Smith LLP
1901 Avenue of the Stars, Suite 700
Los Angeles, CA 90067
Attn: Deborah Gunny, Esq.






--------------------------------------------------------------------------------




7.No Finder's Fees    6.6    No Finder's Fees. Each party represents that it
neither is nor will be obligated for any finder's fee, commission or other
compensation in connection with this transaction. The Purchaser agrees to
indemnify and to hold harmless the Company from any liability for any commission
or compensation in the nature of a finder's fee arising out of this transaction
(and the costs and expenses of defending against such liability or asserted
liability) for which the Purchaser or any of its officers, employees, or
representatives is responsible. The Company agrees to indemnify and hold
harmless the Purchaser from any liability for any commission or compensation
in the nature of a finder's or broker's fee arising out of this transaction (and
the costs and expenses of defending against such liability or asserted
liability) for which the Company or any of its officers, employees or
representatives is responsible.
8.Amendments and Waivers    6.7    Amendments and Waivers. Any term of this
Agreement may be amended, terminated or waived only with the written consent of
the Company and the Purchaser. Any amendment or waiver effected in accordance
with this Section 9.7 shall be binding upon the Company, the Purchaser, and
their respective successors and assigns. In the event a nonmaterial provision of
this Agreement is required to be amended by the Purchaser after the date hereof,
the Company will not unreasonably withhold its consent to such amendment.
9.Severability    6.8    Severability. The invalidity or unenforceability of any
provision hereof shall in no way affect the validity or enforceability of any
other provision.
10.Delays or Omissions    6.9    Delays or Omissions. No delay or omission to
exercise any right, power or remedy accruing to any party under this Agreement,
upon any breach or default of any other party under this Agreement, shall impair
any such right, power or remedy of such non-breaching or non-defaulting party
nor shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring; nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party of any provisions or conditions of this Agreement, must be in
writing and shall be effective only to the extent specifically set forth in such
writing. All remedies, either under this Agreement or by law or otherwise
afforded to any party, shall be cumulative and not alternative.
11.Entire Agreement    6.10    Entire Agreement. This Agreement (including the
Disclosure Schedule and any Exhibits hereto) constitute the full and entire
understanding and agreement between the parties with respect to the subject
matter hereof, and any other written or oral agreement relating to the subject
matter hereof existing between the parties are expressly canceled.
12.Right to Conduct Activities    6.12    Right to Conduct Activities. The
Company acknowledges and agrees that (i) the Purchaser and its respective
partners, affiliates and affiliates of its partners engage in a wide variety of
activities and have investments in many other companies, some of which may be
competitive with the business of the Company; (ii) subject to any fiduciary
obligations of the Purchaser's designees to the Company's Board of Directors,
except as waived by the Company pursuant to this Section, it is critical that
the Purchaser be permitted to continue to develop its current and future
business and investment activities without any restriction arising from an
investment by the Purchaser in the Company, the right of the Purchaser to
designate directors of the Company or any other relationship, contractual or
otherwise, between the Purchaser, on the one hand, and the Company or any of its
affiliates, on the other hand; and (iii) from time to time, in connection with
the foregoing activities of the Purchaser (collectively, the “Activities”), the
Purchaser may have information that may be useful to the Company or its other
stockholders (which information may or may not be known by the member or members
of the Company's Board of Directors designated by the Purchaser), and neither
the Purchaser nor any director so designated shall have any duty to disclose any
information known to such person or entity to the Company or any of its other
stockholders. In addition, the Purchaser shall not be liable for any claim
arising out of, or based upon, (i) the investment by the Purchaser in any entity
competitive to the Company, (ii) actions taken by any officer,




--------------------------------------------------------------------------------




director, stockholder or other representative of the Purchaser to assist any
such competitive company, whether or not such action was taken as a board member
of such competitive company, or otherwise, and whether or not such action has a
detrimental effect on the Company.
The parties have executed this Stock Purchase Agreement as of the date first
written above.
US SEISMIC SYSTEMS, INC.


By:________________________________
Name: James Andersen
Title: President
                        
ACORN ENERGY, INC.


By:________________________________
Name: John A. Moore
Title: President & CEO












DISCLOSURE SCHEDULE












